U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q/A (Amendment #4) (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal quarter ended September 30, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28411 MANHATTAN SCIENTIFICS, INC. (Exact name of small business issuer as specified in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 Lexington Avenue, 32nd Floor, New York, New York, 10174 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (212) 551-0577 Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] There were 396,252,926 shares outstanding of registrant’s common stock, par value $.001 per share, as of November 12, 2009. 1 EXPLANATORY NOTE This Amendment No. 4 (“Amendment”) on Form 10-Q/A amends the Periodic Report of Manhattan Scientifics, Inc (the “Company”) on Form 10-Q for the quarter ended September 30, 2009 as filed with the Securities and Exchange Commission on November 13, 2010 (the "Original Report"), as amended. This Amendment is being filed to refile the Technology Transfer Agreement Between Carpenter Technology Corporation and Manhattan Scientifics, Inc. to reflect portions of the Technology Transfer Agreement for which the Company is no longer seeking confidential treatment. ITEM 6. EXHIBITS Index to Exhibits Technology Transfer Agreement Between Carpenter Technology Corporation and Manhattan Scientifics, Inc.+ Certification of Chief Executive Officer under Rule 13(a) — 14(a) of the Exchange Act. Certification of Chief Financial Officer under Rule 13(a) — 14(a) of the Exchange Act. 32 Certification of CEO and CFO under 18 U.S.C. Section 1350 + Confidential treatment has been requested with respect to Exhibit 10.17. Portions of Exhibit 10.17 have been redacted. The redacted portions have been filed separately with the Securities and Exchange Commission. 2 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this25th day of January , 2011. MANHATTAN SCIENTIFICS, INC. By: /s/Emmanuel Tsoupanarias Emmanuel Tsoupanarias Chief Executive Officer Pursuant to the requirements of the Securities and Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: Signature Title(s) Date /s/ Emmanuel Tsoupanarias. Chief Executive Officer January 25, 2011 Emmanuel Tsoupanarias (Principal Executive amd Accounting Officer) /s/ Chris Theoharis Principal Financial Officer January 25, 2011 Chris Theoharis 3
